


Exhibit 10.1
August 7, 2015




Dear Mike,


I am pleased to extend this employment opportunity as Chief Financial Officer
and Senior Vice President, reporting directly to Steven Spinner, Chief Executive
Officer. Your first day of employment with United Natural Foods, Inc. (“UNFI” or
the “Company”), and the effective date of this letter will be on or about
October 5, 2015. This offer is contingent upon the successful completion of a
pre-employment background check, drug screen, and form I-9.


The following information outlines the details of your new position with the
Company:


•
You will be paid an annual salary of $450,000.00 (USD) annually ($ 17307.69
bi-weekly). Your salary will be paid on a bi-weekly basis in accordance with the
Company’s payroll practices. Pay dates occur every other Friday. In addition you
will receive a one-time restricted stock grant equal to the value of your
unvested equity at your current employer. A copy of this estimated award is
attached for your review along with a term sheet outlining how the actual award
will be calculated.



•
Our annual performance review cycle coincides with our fiscal year and is from
August 1 to July 31. Your total compensation will be determined by the company’s
board of directors compensation committee utilizing market data, performance and
peer group studies reviewed by our CEO and independent compensation consultants.



•
Your effective date for insurance coverage (medical, dental, vision, life,
accidental death/dismemberment, short term disability, and long term disability)
will coincide with your date of hire. Most UNFI associates have a 30 day waiting
period before being eligible for healthcare benefits. Since you are in a
classification with no waiting period for medical and dental coverage, special
tax rules apply. Upon enrolling in the medical and/or dental plan, an amount
equal to the company contribution to these plans for the first 30 days of
employment will be included in your taxable income. The amount of this imputed
income will be reflected in the first paycheck following your benefit
enrollment.



•
You will be eligible to participate in UNFI’s Annual Incentive Plan (AIP)
targeted at 75% of your base salary based on achievement of certain fiscal year
goals and objectives. Your participation in UNFI’s AIP will begin with the 2016
fiscal year beginning on August 1, 2015 and ending on July





--------------------------------------------------------------------------------




31, 2016. This annual incentive will be payable in conjunction with all year-end
incentive payments and will be prorated based on your date of hire.


•
You will be eligible to participate in the Company’s LTI equity awards program
in FY17 for the year ending July 31, 2016.



•
You will be eligible to participate in the Company’s 401(k) as of your six month
anniversary. The Company matches 50% of the first 8% of eligible compensation
contributed to the Company’s 401(k) Plan per pay period. The plan has a four
year graded vesting schedule which applies to company matching contributions and
begins on your date of hire.



•
You will be eligible to participate in the Company’s non-qualified deferred
compensation plan as of your date of hire. You will have 30 days from your date
of hire to enroll in the plan for current plan year. Annual enrollment for each
future plan year is held in December.



•
You will begin accruing Paid Time Off (PTO) after your first 90 days in role at
a rate of 6.77 hours per pay period (biweekly); PTO accruals are available for
scheduling in the pay period following the completion of 90 days of employment.
PTO provides paid time away from work that can be used for vacation, personal
time, holidays other than official Company holidays, sick time or
personal/family illness, etc. UNFI also offers six (6) paid holidays pursuant to
Company policy.



•
We are pleased to provide you with a relocation package up to a maximum of
$100,000 for certain incurred moving expenses that will help with your move to
the Providence, RI area. Moving expenses one year prior to the date of transfer
(to be determined) are reimbursable provided that you follow the requirements of
the program. As part of this offer, you will be required to sign the Relocation
Payback Agreement if you decide to leave the employment of UNFI within
twenty-four (24) months from the effective date your location transfer.
Generally, this allowance is intended to cover home closing costs and expenses
directly related to travel and moving.



•
As part of the relocation allowance, you will be provided reimbursement for
temporary living reimbursement up to the maximum allowed under UNFI’s relocation
policy which outlines that UNFI will reimburse reasonable lodging and meal
expenses for you for a period of up to thirty (30) days for renters, and sixty
(60) days for home owners. Receipts must be submitted and approved prior to
reimbursement.



•
Attached is a term sheet summarizing our offer of compensation and benefits.

    
The Company is an equal opportunity employer and complies with all laws
applicable to employers. The Company also is an “at will” employer. This means
that your employment is for no definite period of time and may be terminated at
any time by you or the company with or without cause for any lawful reason. The
“at will” status of your employment can be modified only by a written individual
contract signed by you and the Chair of the Board of Directors of the Company.
This letter states the full terms of our offer of employment and supersedes all
previous offers or other




--------------------------------------------------------------------------------




communications by any representative of the company regarding the terms of your
employment. Notwithstanding the foregoing, our offer of employment is contingent
upon, and will not be binding upon the Company or you until, the satisfaction of
the conditions set forth in the first paragraph of this letter and the
commencement of your employment by the Company.


If you agree with the terms of employment described above, please execute and
return to the undersigned a copy of this letter by 8/21/2014. We look forward to
you joining the Company and are confident your skills and expertise will make an
immediate contribution to the growth of our company.


UNFI uses an automated on-boarding system, called “Drive”. You will be granted
access to the system upon acceptance of this offer of employment. Drive will
deliver pre- hire and new hire tasks to you, as well as access to UNFI material
and content intended solely for UNFI Associates. Your welcome email with your
username and password will arrive shortly in your personal email box. We hope
you find the system easy to use and informative, for assistance, please direct
questions to your HR contact.


Sincerely,
 
 
 
 
Steven L. Spinner
 
 
 
President & CEO
 
 
 
 
 
 
 
 
 
 
 
/s/ Steven L. Spinner
 
 
8/5/15
Signature
 
 
Date
 
 
 
 
 
 
 
 































Associate Relocation Payback Agreement




--------------------------------------------------------------------------------






In order to receive relocation benefits, the Associate Repayment Agreement must
be completed and signed before any relocation related expenses are
paid/reimbursed.
This is a Relocation Program Payback Agreement dated 8/x/2015 between United
Natural Foods, Inc. (UNFI) and Michael Zechmeister (Associate). This policy
applies to the divisions, subsidiaries, affiliates and related companies of
UNFI. The associate hereby agrees and understands that in connection with
acceptance of a new position or transfer with UNFI, the company has offered to
reimburse the associate for certain relocation expenses up to a specific limit
in accordance with the UNFI Relocation Program.
The associate hereby agrees and understands that if he/she voluntarily
terminates employment with UNFI for any reason within twenty-four (24) months
from the start date of your relocation-eligible position as determined by UNFI,
the following repayment to UNFI will apply:
0-12 months - 100%
13-24 months - 50%
25+ months - 0%


The associate agrees to reimburse UNFI for all expenses incurred or paid by UNFI
on the associate’s behalf in connection with the respective relocation. Such
relocation expenses shall include items as stated in the Relocation Program,
without limitation, all moving and transportation expenses, home sale and
purchase assistance payments, travel and lodging, insurance charges, tax
gross-up payments incurred or paid by UNFI. Expenses will not have to be
refunded by the associate when the employment is terminated or if the position
is eliminated.
I authorize UNFI to withhold in the maximum amount permitted by law, payment of
any and all monies due me in the nature of wages, vacation pay, commissions,
bonus, reimbursable business expenses or any other compensation due me, and may
use all other available means to satisfy this obligation. I agree if the
foregoing withholding is insufficient to liquidate this obligation, the balance
shall become immediately due and payable without notice or demand. I also agree
I will be responsible for paying any legal expenses including court costs or
filing fees associated with the collection of this debt.
Nothing in this Agreement or otherwise to the contrary shall change the nature
of the employee-at-will relationship between UNFI and the undersigned associate.
By signing below, the associate acknowledges having carefully reviewed the
contents of the Relocation Program, this agreement and, with full and complete
understanding of its terms, voluntarily accepts all of its terms and conditions.
IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date first above written.
UNITED NATURAL FOODS, INC.
 
 
ASSOCIATE


 
 
 
 
 
<<unfi signature>>
 
 
 
Michael Zechmeister









--------------------------------------------------------------------------------




Offer Parameters for Michael Zechmeister 
Element
Description
Position
Senior Vice President and Chief Financial Officer
Start date
On or before October 5, 2015
Annual Salary
$450,000, paid consistent with the company’s regular payroll practices
Annual incentive
§
Target of 75% of salary, with range between 0% and 150% of salary based on
performance


§


Performance determined based on metrics consistent with other similarly-situated
executives at the company (combination of corporate financial results and
individual performance metrics)


§


Amount pro-rated for time employed during FY16; first payment in September 2016
Long-term incentive
§


§


Target of 165% of salary (value of $742,500)
§


Grant made consistent with similarly-situated executives at the company


§
Eligible for annual grant in September 2016


§


Current program contemplated for FY16 is:






¡
50% time-based restricted stock units (RSUs), vesting 25% per year on
anniversary of grant


 
¡


50% performance units, based on EBIT and ROIC (current design being developed)


Other benefits
Eligible for benefit programs consistent with similarly-situated executives
and/or standard company programs; summary below:


 
¡
401(k): 50% match on first 8% of salary


 
¡


Deferred compensation plan


 
¡


Medical benefits, paid time off and related benefits consistent with standard
company programs as described in UNFI associate guidebook


Termination Payments
Consistent with standard company program for similarly-situated executives


§


Change in control: 2.99x salary and 3-year average annual incentive


§


Severance for involuntary termination or voluntary termination with Good Reason:
1x annual base salary in effect at time of termination


Sign-on equity grant
§


Grant value of $2,020,000, split between 75% time-based RSUs and 25% stock
options


 
¡


Time-based RSUs vest 25% per year on anniversary of grant


 
¡


Stock options vest 25% per year on anniversary of grant. Exercise price based on
closing price on date of grant.


§


Number of RSUs and stock options determined at time of grant; options will be
determined based on an approximate 3:1 ratio with RSUs




§


Unvested sign-on awards would vest in case of involuntary termination


Relocation
Up to $100,000 and reimbursement for temporary living expenses, per standard
company policy







